17 F.3d 395
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Hany Yalda KOURKES, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-70471.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1994.*Decided Feb. 9, 1994.

Before:  SNEED, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Hany Yalda Kourkes petitions for review of a decision of the Board of Immigration Appeals upholding the immigration judge's denial of asylum under 8 U.S.C. Sec. 1254(a)(1).  We deny review.

DISCUSSION

3
The immigration judge found that Kourkes did not establish a reasonable basis for his fear of persecution.  The BIA agreed.  It determined Kourkes had failed to show a reasonable possibility of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion, if he is returned to Iraq, his native country.


4
Kourkes argues he will be persecuted because he is a Chaldean Christian in a Muslim nation.  However, he has four brothers and two sisters living in Iraq who are Chaldean Christians.  While they may face some discrimination, there is no evidence they have suffered any persecution.


5
Kourkes also contends that he will face persecution because he refused to join the Baath Party more than ten years ago when he was a 15-year-old schoolboy.  He has, however, produced no evidence that the Baath Party intends to persecute him for this.  He also argues that by bribing an Iraqi official and leaving the country with his parents, he made "a political statement against the ruling government" and "will certainly be viewed by the paranoid Iraqi regime in a political light."   He presented no specific evidence to support this assertion.  On appeal, he relies upon a report on human rights practices in Iraq published by the United States Department of State.  Such evidence, even if probative of Kourkes's position is not properly before us.  We must determine this appeal "solely upon the administrative record upon which the deportation order is based...."  8 U.S.C. Sec. 1105a(a)(4).


6
Because the findings of the immigration judge are supported by reasonable, substantial and probative evidence, we deny review of the BIA's decision rejecting Kourkes's application for asylum.


7
REVIEW DENIED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3